Citation Nr: 1218042	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  07-02 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent for residuals of a right foot injury with degenerative changes and limitation of motion.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968 and again from May 1971 to December 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

In January 2007, the RO granted the Veteran an increased rating for his right foot disability to 30 percent.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

A claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   The medical evidence, most notably a November 2010 VA examination, shows the Veteran lost his job as a cook after suffering a seizure, which is a service connected disability.  The examiner further noted that the Veteran would not be able to tolerate a job as a cook anymore, which requires him to be on his feet all day, due to his right foot disability.  As such, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record.

The case was before the Board in October 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development has been completed.  

The issue of entitlement to an increased rating, greater than 10 percent, for a seizure disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is/ referred to the AOJ for appropriate action.  

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's right foot disability is manifested by a well-healed scar, mild to moderately severe post-traumatic arthritis of the right second toe, commuted fracture with non-union of the right second metatarsal head, tenderness and limited motion of the second right toe, but with an overall functional right foot. 


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for residuals of foot injury with degenerative changes and limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5283, 5284 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Board has an obligation to provide reasons and bases supporting this decision, the Board is not required to discuss, in detail, all of the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Notice and Assistance

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a pre-adjudication letter sent to the Veteran in May 2005.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   

Since the RO assigned the 30 percent disability rating at issue here for the Veteran's service-connected disability, and the Board has concluded that the preponderance of the evidence is against assigning a higher rating, there is no question as to an effective date to be assigned, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The RO provided the Veteran appropriate VA examinations in 2005 and 2010.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA, which records are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  

VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Increased Rating (Right Foot)

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an increased rating the primary concern is the current level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. See 38 C.F.R. § 4.45.  

The Veteran, while on active duty in the military, suffered a perforation injury in 1974 where a broken track plate from a tank was lodged in his foot.  Subsequent treatment resulted in osteomyelitis.  The Veteran underwent several surgeries to his right foot during service.  The injury mainly entailed his right second metatarsal.

The Veteran claims his right foot progressively worsened and now includes pain, stiffness, weakness and painful motion causing an inability to stand for long periods of time.  He believes the current severity of his right foot warrants a rating greater than the 30 percent currently assigned.

The Veteran's right foot condition was originally rated under Diagnostic Code 5284 for other foot injuries.  A 10 percent rating is assigned where the impairment is manifested by moderate impairment; a 20 percent rating is assigned for moderately severe impairment; and a 30 percent rating is warranted for severe impairment.  38 C.F.R. §4.71a, DC 5284.

The words "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

In a January 2007 rating decision, the RO granted the Veteran an increased rating to 30 percent under Diagnostic Code 5283, for malunion or nonunion of tarsal or metatarsal bones.  Similar to DC 5284, a 10 percent rating is assigned for a "moderate" impairment; a 20 percent rating is assigned for a "moderately severe" rating; and a 30 percent rating is assigned for a "severe" impairment.  38 C.F.R. §4.71a, DC 5283.

Under both DC 5283 and DC 5284, 30 percent is the highest rating available unless there is actual loss of use of the foot.  In those cases, the disability should be rated at 40 percent under DC 5167.  See id. at Note; see also 38 C.F.R. §4.71a, DC 5167.

A VA outpatient treatment record in March 2005 indicates the Veteran was seen complaining of chronic right foot pain with a history of in-service trauma in 1974.  The Veteran indicated his right foot pain and swelling worsened over the last two months.  At that time, the physician noted the Veteran's second digit of the right foot was in a "fixed position."  Physical examination revealed pain, limited motion, but with a normal arch.  X-rays taken at that time indicated an avulsion fracture of the second metatarsal, which the doctor noted as unlikely to heal.  Surgical intervention to remove the joint was recommended.

The Veteran was afforded a VA examination in August 2005 where, similarly, the Veteran was diagnosed with a nonunion fracture of the second metatarsal joint of the right foot.  Orthotics were deemed unhelpful by the Veteran.  The examiner found tenderness, painful motion, swelling and scarring of the right second metatarsal joint.  The examiner diagnosed the Veteran with deformity of the second metatarsal joint with decreased range of motion.

In support of his claim, the Veteran submitted a November 2006 examination report by his private podiatrist, Dr. Fraser.  Dr. Fraser diagnosed the Veteran with post-traumatic arthritis of the right second metatarsal joint with "pretty dramatic changes."  Dr. Fraser also noted a well-healed incisional scar over the right toe, and the right toe being "enlarged and flexed."  The range of motion of the right toe was described as "noticeably restricted."  Even so, Dr. Fraser further found the rest of the Veteran's foot unremarkable.  Although the Veteran clearly had a comminuted fracture with non-union of the metatarsal head, Dr. Fraser found no evidence of osteomyelitis, muscle atrophy or neurological abnormality at that time.  Rather, the Veteran was found to have no sensory deficit and, aside from the right toe, a normal right foot.

The Veteran was afforded an additional VA examination in November 2010 where the examiner noted his complaints of tenderness, pain and swelling.  On examination, however, the examiner did not see evidence of heat, redness, stiffness, fatigability, weakness or lack of endurance.  The Veteran was using a cane due to the painful motion of the right toe.  While the examiner diagnosed the Veteran with mild to moderately severe arthritis of the second metatarsal joint of the right foot, the examiner further opined the Veteran had "definite function" of the right foot.  

The examiner noted the Veteran used to be employed as a cook until recently when he lost his job after suffering a seizure at work; he found employment as a cook not ideal in light of the Veteran's right foot disability and his inability to be on his feet all day.  The Veteran was, however, able to work and hold a job with limited standing requirements.  The examiner found it "important to note that [the Veteran's] pain, weakness, fatigability, and incoordination can be related to his 4 pack per day smoking history causing peripheral vascular disease as well as the patient being obese with a BMI of 35."  

In short, the medical evidence indicates the Veteran's right foot disability mainly causes significant manifestations over his right second toe, but the remainder of his foot is functional and, indeed, within normal limits.  All examiners note the Veteran's unhealed, non-union fracture and restricted movement of the right second toe.  All examiners note the Veteran's arthritis over the right second toe.  In contrast, aside from the right second toe, no medical professional has indicated any significant manifestations affecting the remainder of the Veteran's right foot.  The November 2010 VA examiner specifically opined that the Veteran had "definite function" of his right foot.

A rating greater than the 30 percent assigned would require a showing that the Veteran's has actual loss of use of his foot and there is no evidence of such.

The Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45. The 2005 VA examiner, the 2006 private podiatrist, and the 2010 VA examiner all note the Veteran's limited or virtually frozen movement of the right metatarsal joint.  The Veteran had worked as a cook, which required him to be on his feet all day, and the 2010 VA examiner concluded that this type of work would no longer be an option due, in part, to his service-connected right foot disability, but also due to the Veteran's pain, weakness, incoordination and fatigability because of factors unrelated to his service connected disability, such as smoking and obesity.  

The medical evidence clearly indicates that the right foot has definite function and is otherwise normal, with minimal impact on the Veteran's ability to do daily functional tasks for himself.  

No higher rating under a different diagnostic code can be applied.  The only other diagnostic rating pertaining to the foot that provides for a rating greater than 30 percent is Diagnostic Code 5278 for claw foot.  See 38 C.F.R. § 4.71a, DC 5278.  As there is no evidence of such, this Diagnostic Code is inapplicable.

Diagnostic Code 5003 rates degenerative arthritis, but this diagnostic code does not provide for a rating greater than his already assigned 30 percent rating.  See 38 C.F.R. § 4.71a, DC 5003.

In certain circumstances, a separate disability rating for arthritis may be warranted.  That is, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  If the Veteran had a foot disability with manifestations inherently different than the symptomatology of arthritis, and there was also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Such is not the case.  The Veteran's complaints of painful motion and tenderness are already part of the criteria for his current rating and a separate disability rating would constitute pyramiding.  Id.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected right foot disability.  There are higher ratings available under the diagnostic codes for the disabilities addressed in this decision, but the Veteran's condition is not productive of the manifestations that would warrant the higher ratings.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against a rating greater than 30 percent for residuals of a right foot injury; there is no doubt to be resolved; and an increased rating is not warranted.


ORDER

Entitlement to an increased rating greater than 30 percent for residuals of a right foot injury with degenerative changes and limitation of motion is denied.


REMAND

The medical evidence indicates the Veteran worked as a cook up until a few years ago where he lost his job after having a seizure at work (the Veteran is service connected for a seizure disability).  The November 2010 VA examiner also noted the Veteran would not be able to work as a cook anymore because he would not be able to tolerate being on his feet all day due to the residuals of his in-service right foot injury.

In light of the medical evidence indicating occupational impairment due to service connected disabilities, a claim of TDIU is inferred in this case.  See Rice, 22 Vet. App. 447.  

The Veteran's representative submitted a statement in January 2012 indicating the Veteran has had nine major seizures in the last year, raising an increased rating claim for this service connected disability.  The matter has been referred to the RO for appropriate action.

The TDIU claim is "inextricably intertwined" with the increased rating claim referred here.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  That issue must be adjudicated only after full development and adjudication of the Veteran's seizure disorder increased rating claim.  

In a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

The RO must obtain any VA or other identified treatment records not currently of record.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice regarding his TDIU claim.  

2.  Ask the Veteran to identify all medical care providers who treated him for his service connected disabilities, to include his right foot disability, seizure disorder and bilateral hearing loss.  After securing the necessary release, obtain those records.

3.  ONLY after obtaining the above records, and ONLY after development and adjudication of the referred seizure disorder increased rating claim is complete, schedule the Veteran for a VA examination to evaluate the Veteran's ability to maintain substantially gainful employment in view of all his service-connected disabilities.  The claims folder must be made available to the examiner.  All appropriate tests and studies must be conducted and clinical findings must be reported in detail.  

The examiner is to provide an opinion as to whether the Veteran's service-connected disabilities, (residuals of a right foot injury, a seizure disorder and hearing loss) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  

The examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  After the above is complete, including adjudication of the Veteran's increased rating claim for his seizure disorder,  readjudicate the Veteran's TDIU claim.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


